Matter of Tedeschi (2016 NY Slip Op 01336)





Matter of Tedeschi


2016 NY Slip Op 01336


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
JEFFREY A. COHEN, JJ.


2012-09479	ON MOTION

[*1]In the Matter of Thomas Peter Tedeschi, a suspended attorney. (Attorney Registration No. 1890128)




DECISION & ORDERMotion by Thomas Peter Tedeschi for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Tedeschi was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 23, 1977. By decision and order on application of this Court dated March 4, 2013, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Tedeschi, and the issues were referred to the Honorable Kenneth A. Davis, as Special Referee, to hear and report. By opinion and order of this Court dated September 17, 2014, Mr. Tedeschi was suspended from the practice of law for a period of one year, effective October 17, 2014, based on one charge of professional misconduct (see Matter of Tedeschi, 123 AD3d 17).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Thomas Peter Tedeschi is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Thomas Peter Tedeschi to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and COHEN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court